DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,11,14,15,18,20 are rejected under 35 U.S.C. 103 as being unpatentable over Hillman (US 20120312242 A1) in view of Blum et al. (US 20020156634 A1).
For claim 1, Hillman discloses a dog kennel mat for placement inside a dog kennel (functional recitation to which the mat of Hillman can performed the intended function) comprising: a semi-rigid base (see examiner’s illustration below, para. 0024 teaches the material, polyethylene is at least semi-rigid); four walls, including a front wall, a back wall, and two side walls (see examiner’s illustration below), the back wall 
 
    PNG
    media_image1.png
    794
    1510
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    607
    1017
    media_image2.png
    Greyscale


Blum et al. teach a floor mat (fig. 37) that can be or capable of being used for placement inside a dog kennel, the mat of Blum et al. comprising a bed (77) is raised up from a semi-rigid base (the base is the bottom surface of the mat where the bed 77 is laid upon in fig. 37); and wherein the base, walls (not numbered but can be seen in fig. 37 surrounding the base and the bed), and raised bed of the dog kennel mat are configured to define a gutter (86) about a circumference of the raised bed such that the gutter separates the raised bed from the side and back walls (see fig. 37, gutter 86 separates the bed 77 from the side wand back walls). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the bed of Hillman be raised up from the semi-rigid base as taught by Blum et al. and wherein the base, walls, and raised bed of the dog kennel mat are configured to define a gutter about a circumference of the bed (see examiner’s illustration below) around the circumference of the raised bed such that the gutter separates the raised bed from the side and back walls as taught by Blum et al. in order to provide further drainage around the interior perimeter of the mat in the event that the liquid gathered on the interior perimeter edge does not drained down to the drain (215) of Hillman.  
For claim 11, Hillman as modified by Blum et al. further teaches wherein the semi-rigid base, the bed, the raised shapes, the front wall, the back wall, the two side 
For claim 14, Hillman as modified by Blum et al. is silent about wherein the two side walls each have at least four protruding sections and the back wall has at least two protruding sections.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the two side walls of Hillman as modified by Blum et al. with at least four protruding sections and the back wall of Hillman as modified by Blum et al. with at least two protruding sections, depending on how many channels 230 the user wishes to have around the perimeter of the mat.
	For claim 15, Hillman as modified by Blum et al. is silent about the protruding sections are uniform in size and shape. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the protruding sections of Hillman as modified by Blum et al. be uniform in size and shape, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
	For claim 18, Hillman as modified by Blum et al. wherein each of the protruding sections: Application No. 15/786,338Docket No. DDK/0001USU1protrude from an inside face of the back wall or one of the two side walls toward an interior space of the dog kennel mat (figs. 1 & 5 show the protruding sections 225 or 525 protruding from an inside face and toward the interior space due to the slope or dropoff); have a top surface (see examiner’s illustration below) and a bottom surface (see examiner’s illustration below), wherein the top surface and the bottom surface each have a slope (see close up of the top and bottom surfaces from the examiner’s illustration below) that slopes downward toward the interior space of the dog kennel mat In re Rose, 105 USPQ 237 (CCPA 1955).

    PNG
    media_image3.png
    687
    884
    media_image3.png
    Greyscale

	For claim 20, Hillman as modified by Blum et al. is silent about wherein the front wall, the back wall, and the two side walls are slanted outward at angles greater than 90 degrees. It would have been obvious to one having ordinary skill in the art at the time In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 2,8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hillman as modified by Blum et al. as applied to claim 1 above, and further in view of Havluciyan (US 20090178622 A1).
 	For claim 2, Hillman as modified by Blum et al. teaches the raised shapes (210 of Hillman) forming diagonal rows (see fig. 2). However, Hillman as modified by Blum et al. is silent about further comprising a first plurality of cushioned shapes attached to the raised shapes, wherein the raised shapes and the first plurality of cushioned shapes include a plurality of strips forming diagonal rows.  
	Havluciyan teaches a pet potty that can be considered as a dog kennel mat, the mat of Havluciyan comprising a first plurality of cushioned shapes (210) attached to the raised shapes (214), wherein the raised shapes and the first plurality of cushioned shapes include a plurality of strips forming rows (210 are strips).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a first plurality of cushioned shapes as taught by Havluciyan attached to the raised shapes of Hillman as modified by Blum et al., wherein the raised shapes and the first plurality of cushioned shapes include a plurality of strips as taught by Havluciyan forming diagonal rows (diagonal rows already exist in Hillman’s teaching, thus, the strips from Havluciyan together with the diagonal raised shapes of Hillman would form 
	For claim 8, Hillman as modified by Blum et al. is silent about a first plurality of cushioned shapes attached to the raised shapes and a second plurality of cushioned shapes attached to the protruding sections of the back wall and side walls.  
	Havluciyan teaches a pet potty that can be considered as a dog kennel mat, the mat of Havluciyan comprising a first plurality of cushioned shapes (210) attached to the raised shapes (214) and a second plurality of cushioned shapes (210, there are a plurality of #210 employed as shown in fig. 7B) attached to the protruding sections. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a first plurality of cushioned shapes as taught by Havluciyan  attached to the raised shapes of Hillman as modified by Blum et al. and a second plurality of cushioned shapes as taught by Havluciyan attached to the protruding sections of Hillman in order to protect the raised shapes and protruding sections from damage (para. 0035 of Havluciyan).
	For claim 9, Hillman as modified by Blum et al. and Havluciyan is silent about wherein the first and second pluralities of cushioned shapes include closed cell foam.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first and second pluralities of cushioned shapes of Hillman as modified by Blum et al. and Havluciyan include closed cell foam, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice.  In re Leshin, 125 USPQ 416.
.  
Claims 6,7 are rejected under 35 U.S.C. 103 as being unpatentable over Hillman as modified by Blum et al. as applied to claim 1 above, and further in view of Holtrop et al. (US 6357388 B1).
 	For claim 6, Hillman as modified by Blum et al. is silent about wherein the semi-rigid base includes an elastomeric compound.  
	Holtrop et al. teach a cat litter mat that can be considered as a dog kennel mat, the mat of Holtrop et al. comprising a semi-rigid base includes an elastomeric compound (Holtrop et al. discuss thermoplastic elastomeric compound blend throughout the patent for the base).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the semi-rigid base of Hillman as modified by Blum et al. includes an elastomeric compound as taught by Holtrop et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (for strength and flexibility) as a matter of obvious choice.  In re Leshin, 125 USPQ 416. 
For claim 7, Hillman as modified by Blum et al. and Holtrop et al. further teaches wherein the elastomeric compound is a thermoplastic elastomer (Holtrop et al. discuss thermoplastic elastomeric compound blend throughout the patent for the base).  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hillman as modified by Blum et al. as applied to claim 1 above, and further in view of Tierney (US 8622023 B1). 

 	Tierney teaches a pet kennel mat comprising a front wall (24) has an arched cutout (25) to enable dogs to easily get in and out of the dog kennel mat, the arched cutout having a downward arc (as shown in fig. 2) wherein the center of the front wall is the lowest point of the front wall (near where ref. 27 is pointing at). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include an arched cutout having a downward arc wherein the center of the front wall is the lowest point of the front wall as taught by Tierney in the kennel mat of Hillman as modified by Blum et al. in order to permit easy ingress and egress of the pet to the kennel mat (taught by Tierney). 
Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive.
Applicant argued that Applicant respectfully asserts that there is an error in the current Office Action dated July 28, 2020 since, according to that Office Action, claim 11 is listed as both currently pending and also withdrawn. Unless otherwise informed by the Examiner, Applicant will consider claim 11 as currently pending and not withdrawn. If this is incorrect, Applicant respectfully requests the ability to further respond to this Office Action.

	Claim 11 was not listed as both pending and withdrawn in the final Office action on 7/28/2020. Claim 11 was listed as rejected (see Office action summary form, #7). In 
Applicant argued that Applicant asserts that the protruding sections identified by the Examiner in Hillman protrude upward and away from the base and not toward the interior space of the dog kennel. 

As illustrated in the above examiner’s illustration (recopied below), the direction arrows as shown in the illustration demonstrate how one can interpret the protruding sections of Hillman protruding from the wall toward the interior space of the mat. In addition, the direction of the protruding sections is merely an imaginary interpretation of direction depending on how one view the protruding sections. For example, one could view applicant’s protrusion sections 110 as curving upwardly away from the base because of the transitional or wedge-like shape of sections 110 as shown in the elected fig. 18. Thus, not necessary that applicant’s invention is toward the base. In any event, as demonstrated, clearly Hillman teaches the protruding sections attached to the walls and protrude from the walls toward the interior space of the mat. 

    PNG
    media_image4.png
    607
    1017
    media_image4.png
    Greyscale

Applicant argued that, furthermore, Applicant's amended independent claim 1 requires that the protruding sections wherein the protruding sections are attached to and protrude out from the walls toward the interior space of the dog kennel mat ... (emphasis added). Examination of FIG. 1 in Hillman and as discussed in [0025] of Hillman clearly show that the protrusions identified by the Examiner in Hillman are not attached to and do not protrude out from the walls as required in Applicant's amended independent claim 1. The protrusions protrude out from a gutter that is bordered by the outer rails and inner rails 220, 225 (see, for example, [0026] of Hillman). The Examiner seems to be equating the outer rail 220 of Hillman to a back wall or side wall of amended claim 1 and inner rail 225 with the protrusions of amended claim 1. Close inspection of the text of Hillman [0025-0026] and FIG. 1 of Hillman show that the protruding sections of Applicant's claim 1 are NOT attached to and protrude out from the walls as required by Applicant's amended independent claim 1. There is a gutter 235 between the inner rails and outer rails of Hillman.

As shown in the examiner’s illustration above, the walls can be the elements as pointed out in the illustration. In addition, as stated in the interview on 9/22/2020, the walls and the gutter are one continuous piece of material, thus, both are considered walls where the protrusion sections are attached to and protrude therefrom.
 	Applicant argued that the Examiner has stated that Hillman as modified by Havluciyan is silent about further comprising a first plurality of cushioned shapes attached to raised shapes. But the Examiner has not shown that Havluciyan teaches or suggests that the protruding sections of Applicant's dog kennel mat are attached to and protrude out from the walls as required by Applicant's amended claim 1.

Havluciyan was not relied on for the protruding sections are attached to and protrude out from the walls, thus, applicant’s argument is irrelevant. Please see the above rejection for what Havluciyan was relied on. 
Applicant argued that the Examiner states that Hillman as modified by Blum is silent about wherein the semi-rigid base includes an elastomeric compound. But the Examiner has not shown that Holtrop adds the missing element of Hillman as modified by Blum that the protruding sections are attached to and protrude out from the walls as required by Applicant's amended independent claim 1.

Applicant argued that the Examiner states that Hillman as modified by Blum is silent wherein the front wall has an arched cutout to enable doges to easily get in and out of the dog kennel mat. But the Examiner has not shown that Tierney adds the missing element of Hillman as modified by Blum that the protruding sections are attached to and protrude out from the walls as required by Applicant's amended independent claim 1.

Tierney was not relied on for the protruding sections are attached to and protrude out from the walls, thus, applicant’s argument is irrelevant. Please see the above rejection for what Tierney was relied on. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Son T Nguyen/           Primary Examiner, Art Unit 3643